Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Change of Examiner
	The examiner handling the instant application in the technology center has changed. All correspondence regarding the instant application should be directed to examiner Tigabu Kassa in Technology Center 1600, Art Unit 1619.
Formal Matters
	Applicant’s amendments and arguments in the reply filed on November 22, 2021 are acknowledged and have been fully considered. Claims 1-24, 26-31 and 34 are pending. Claims 1-24, 26-31 and 34 are under consideration in the instant office action.  Claims 25 and 32-33 are canceled. Applicant’s claim amendments and arguments necessitated a new ground of rejections. Accordingly, this office action is made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 02, 2021 is noted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement. A signed copy is attached herein.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
New Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-24, 26-31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Balata et al. (Drug Deliv, 2014; 21(1): 55–61), Singh et al. (AAPS PharmSciTech, Vol. 16, No. 2, April 2015), Sahoo et al. (Designed Monomers and Polymers 14 (2011) 95–108), Baker (US 2013/0058983), and McCartt et al. (US 2006/0127429).
Applicants’ claims
Applicant claims a method of delivering an active agent to a non-sterile open wound site.
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
Balata et al. teach Propolis organogel as a novel topical delivery system for treating wounds (see abstract). Different organogels were prepared by using soybean lecithin, isopropyl palmitate, pluronic F127 and water. The effect of quantity of lecithin and pluronic F127 and percentage of oil phase was investigated. The organogels were evaluated for appearance, texture, pH, drug content and viscosity. In vitro release studies were carried out using cellophane membrane. Drug permeation through abdominal rat skin from organogels that showed high % drug release was compared to that from propolis suspension in distilled water. Finally, the antimicrobial activity of the selected propolis formulation against different bacterial isolates was compared with that of propolis suspension in water. Results showed that all organogel formulations except the formula containing 10% pluronic F127, showed acceptable physical properties. Drug content of organogel formulations was in the range of 97.5–100.2%. The pH of the formulations was in the range of 5.5–6.3 that suits the skin pH, indicating skin compatibility. The viscosity was in the range of 5366–8984 cp. A significant decrease in drug release from formulations was observed with increase in concentration of lecithin and pluronic F127. Decreasing oil phase percentage to 20% w/w led to a decrease in drug release from the formulation. The formula containing 3% lecithin and 20% pluronic F127 exhibited superior skin permeation and antimicrobial activity over propolis suspension in water (see abstract). The 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP 2141.02)
Balata et al.  does not specifically teach sorbitan monostearate as the organogelator and linoleic acid. These deficiencies are cured by the teachings of Singh et al.
Singh et al. teach the current study explains the development of sorbitan monostearate and sesame oil-based organogels for topical drug delivery. The organogels were prepared by dissolving sorbitan monostearate in sesame oil (70°C). Metronidazole was used as a model antimicrobial. The formulations were characterized using phase contrast microscopy, infrared spectroscopy, viscosity, mechanical test, and differential scanning calorimetry. Phase contrast microscopy showed the presence of needle-shaped crystals in the organogel matrix. The length of the crystals increased with the increase in the sorbitan monostearate concentration. XRD studies confirmed the amorphous nature of the organogels. Viscosity study demonstrated shear thinning behavior of the organogels. The viscosity and the mechanical properties of the organogels increased linearly with the increase in the sorbitan monostearate concentration. Stress relaxation study confirmed the viscoelastic nature of the organogels. The organogels were biocompatible. Metronidazole-loaded organogels were examined for their controlled release applications. The release of the drug followed zero-order release kinetics. The drug-loaded organogels showed almost similar antimicrobial activity against Escherichia coli when compared to the commercially available Metrogyl® gel. In gist, it linoleic acid (35%), palmitic acid (11%), and stearic acid (7%) (see page 294). The required quantity of sorbitan monostearate was dissolved in sesame oil (70°C, 500 RPM). The stirring was continued for 15 min under similar experimental condition to obtain a homogenous transparent mixture. The optimization of the composition of the organogel was done by varying the concentration of sorbitan monostearate from 5% w/w to 22% w/w. The minimum gelator (SMS) concentration required for inducing gelation is called the critical gelator concentration (CGC). The compositions tested for the gel formation are shown in Table I. The hot mixture when cooled to room temperature forms organogel at the sorbitan monostearate concentration ≥CGC. The formulations which did not show flow on inversion were selected as the representative samples for further characterization. The organogels were examined for their organoleptic properties like odor, color, texture, pH, oil leakage, phase separation, and tendency to flow (25). Metronidazole was added to the organogels as a model antimicrobial drug at a concentration of 1% w/w. The drugloaded organogels were prepared in a similar way. The drug was uniformly dispersed in sesame oil before adding sorbitan monostearate.

    PNG
    media_image1.png
    203
    416
    media_image1.png
    Greyscale

Sorbitan monostearate–sesame oil-based organogels were prepared and characterized thoroughly by investigating various molecular, mechanical, and thermal properties. The micrographs of the organogels showed the presence of needle-shaped crystal structures of sorbitan monostearate. The organogels were stable, smooth, and biocompatible. They were amorphous in nature and showed a non-Newtonian shear thinning flow behavior. The stability (long-term and thermal) and the mechanical properties (viscosity and firmness) increased with the increase in the organogelator (sorbitan monostearate) concentration. The metronidazole-loaded organogels showed diffusion-mediated release of drug from the organogel matrix. The antimicrobial assay showed a good inhibitory action of the drug-loaded organogels against E. coli. The critical gelator concentration of sorbitan monostearate was 15% w/w, which was much lower as compared to the reported literatures. The developed organogels showed a controlled release of metronidazole (46%–64% w/w) compared to the previously reported sorbitan monostearate-based organogels. Hence, the developed organogels can be considered as probable matrices for a controlled release of the antimicrobials for topical application (see conclusion).
Balata et al.  does not specifically teach the composition forming an organogel drug depot and wherein the organogel drug depot is delivered to the open wound site by injection from a syringe through a percutaneous needle or cannula. These deficiencies are cured by the teachings of Sahoo et al.
In general, sorbitan monostearate organogels have a very short half-life at the injection site. This may be attributed to the diffusion of water molecules within the gelled structure, which results in the subsequent disruption of the networked structure due to the emulsification of the gel surface. The same group has also reported the development of a sorbitan-monostearate-based organogel which has shown sustained delivery of a model antigen and radiolabelled bovine serum albumin after intra-muscular administration of the same in mice. The results indicated the probable use of the formulation as depot (see page 104).

Balata et al.  does not specifically teach applying the antimicrobial agents listed in claims 22-23 containing organogels to open wound. These deficiencies are cured by the teachings of Baker.
Baker et al. teach Compositions and methods, including novel homogeneous microparticulate suspensions, are described for treating natural surfaces that contain bacterial biofilm, including unexpected synergy or enhancing effects between bismuth-thiol (BT) compounds and certain antibiotics, to provide formulations including antiseptic formulations (see  In another embodiment of the present invention there is provided an antiseptic composition for treating a natural surface that contains bacterial biofilm, comprising at least one of (1) a composition that comprises (a) at least one BT composition that comprises a plurality of solid microparticles that exhibit a unimodal size distribution when the composition is analyzed on a particle size analyzer and that comprise a bismuth-thiol (BT) compound which comprises bismuth or a bismuth salt and a thiol-containing compound, substantially all of said microparticles having a volumetric mean diameter of from about 0.4 .mu.m to about 5 .mu.m; and (b) at least one antibiotic compound that is capable of acting synergistically with, or enhancing, the BT compound, (2) a composition that comprises (a) at least one BT composition that comprises a plurality of solid microparticles that exhibit a unimodal size distribution when the composition is analyzed on a particle size analyzer and that comprise a bismuth-thiol (BT) compound which comprises bismuth or a bismuth salt and a thiol-containing compound, substantially all of said microparticles having a volumetric mean diameter of from about 0.4 microns to about 5 microns; and (b) at least one antibiotic compound that is capable of acting synergistically with, or enhancing, the BT compound, wherein the antibiotic compound comprises an antibiotic that is selected from methicillin, vancomycin, naficilin, gentamicin, ampicillin, chloramphenicol, doxycycline, tobramycin, clindamicin, gatifloxacin, cefazolin and an aminoglycoside antibiotic, and (3) the composition of (2) wherein the aminoglycoside antibiotic is selected from amikacin, arbekacin, gentamicin, kanamycin, neomycin, netilmicin, paromomycin, rhodostreptomycin, streptomycin, tobramycin and apramycin (paragraph 37). A microparticulate BT compound may also be used for preventing or treating caries and/or inflammation (i.e., reducing the likelihood of occurrence or recurrence of caries and/or inflammation, respectively) by administering the microparticulate BT compound to the surface For example, the composition may be a gel (e.g., a hydrogel, thiomer, aerogel, or organogel) or liquid. An organogel may comprise an organic solvent, lipoic acid, vegetable oil, or mineral oil. Such gel or liquid coating formulations may be applied interior or exterior to an amalgam or composite or other restorative composition. A slow-release composition may deliver a pharmaceutically effective amount of microparticulate BT compound for 1, 2, 3, 4, 5, 6, or 7 (a week) days or for 2, 3, 4, 5, 6, 7 weeks, or 1, 2, 3, 4, 5, or 6 months. Such compositions can be prepared by a person skilled in the art using any number of methods known in the art (paragraph 132). The presently disclosed invention embodiments relate to compositions and methods for the treatment of microbial infections. In particular, the present embodiments relate to improved treatments for managing bacterial infections in epithelial tissues, including in wounds such as chronic wounds and acute wounds, and in clinical, personal healthcare, and other contexts, including treatment of bacterial biofilms and other conditions (paragraph 3). According to certain contemplated embodiments topical administration may comprise direct application into an open wound. For instance, an open fracture or other open wound may include a break in the skin that may expose additional underlying tissues to the external environment in a manner that renders them susceptible to microbial infection. Such a situation is not uncommon in certain types of acute traumatic military wounds, including, for example, Type III (severe) open fractures. In accord with these and related embodiments, topical administration may be by direct connective tissues including muscle, ligaments, tendons, bones, circulatory tissues such as blood vessels, associated nerve tissues, and any other organs that may be exposed in such open wounds. Examples of other tissues that may be exposed, and hence for which such direct contact is contemplated, include kidney, bladder, liver, pancreas, and any other tissue or organ that may be so detrimentally exposed to opportunistic infection in relation to an open wound (see paragraph 194).
Balata et al.  does not specifically teach local anesthetic as the active agents. These deficiencies are cured by the teachings of McCartt et al.
McCartt et al. teach a method for anesthetizing skin prior to a dermatologic laser procedure, the method comprising applying to the skin of a patient a composition comprising at least one anesthetic agent admixed in a lecithin organogel base (see claim 1). The invention also provides a composition for topical anesthesia prior to laser application to the skin of a human subject, the composition comprising about 15 to about 25 percent (w/w) benzocaine, about 5 to about 15 percent (w/w) lidocaine, and about 1 to about 10 percent (w/w) tetracaine in a lecithin organogel base. The lecithin organogel may be a pluronic lecithin organogel. In one embodiment, the composition comprises about 20 percent (w/w) benzocaine, about 10 percent (w/w) lidocaine, and about 4 percent (w/w) tetracaine in about 66 percent lecithin organogel (see paragraph 9). One hundred grams of a 20% benzocaine, 10% lidocaine, 4% tetracaine topical analgesic composition were prepared by admixing twenty grams of 20% benzocaine, 10 grams of 10% lidocaine, and 4 grams of 4% tetracaine. Butylated hydroxytoluene NF (BHT) (0.1 gram of 0.1%) was triturated in a glass mortar and pestle to reduce particle size. Polysorbate 80 was added to wet the BHT. Pluronic lecithin organogel was added as a lipoderm base to the 
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Balata et al.  by using sorbitan monostearate as the organogelator and linoleic acid as the solvent because Singh et al. teach the current study explains the development of sorbitan monostearate and sesame oil-based organogels for topical drug delivery. The organogels were prepared by dissolving sorbitan monostearate in sesame oil (70°C). Metronidazole was used as a model antimicrobial. The formulations were characterized using phase contrast microscopy, infrared spectroscopy, viscosity, mechanical test, and differential scanning calorimetry. Phase contrast microscopy showed the presence of needle-shaped crystals in the organogel matrix. The length of the crystals increased with the increase in the sorbitan monostearate concentration. XRD studies confirmed the amorphous nature of the organogels. Viscosity study demonstrated shear thinning behavior of the organogels. The viscosity and the mechanical properties of the organogels increased linearly with the increase in the sorbitan monostearate concentration. Stress relaxation study confirmed the viscoelastic nature of the organogels. The organogels were biocompatible. Metronidazole-loaded organogels were examined for their controlled release applications. The release of the drug followed zero-order release kinetics. The drug-loaded organogels showed almost similar antimicrobial activity against Escherichia coli when compared to the commercially available Metrogyl® gel. In gist, it can be proposed that the developed organogels had sufficient properties to be used for controlled delivery of drugs (see abstract). Sesame oil is obtained from the ripe linoleic acid (35%), palmitic acid (11%), and stearic acid (7%) (see page 294). The required quantity of sorbitan monostearate was dissolved in sesame oil (70°C, 500 RPM). The stirring was continued for 15 min under similar experimental condition to obtain a homogenous transparent mixture. The optimization of the composition of the organogel was done by varying the concentration of sorbitan monostearate from 5% w/w to 22% w/w. The minimum gelator (SMS) concentration required for inducing gelation is called the critical gelator concentration (CGC). The compositions tested for the gel formation are shown in Table I. The hot mixture when cooled to room temperature forms organogel at the sorbitan monostearate concentration ≥CGC. The formulations which did not show flow on inversion were selected as the representative samples for further characterization. The organogels were examined for their organoleptic properties like odor, color, texture, pH, oil leakage, phase separation, and tendency to flow (25). Metronidazole was added to the organogels as a model antimicrobial drug at a concentration of 1% w/w. The drugloaded organogels were prepared in a similar way. The drug was uniformly dispersed in sesame oil before adding sorbitan monostearate.

    PNG
    media_image1.png
    203
    416
    media_image1.png
    Greyscale

Sorbitan monostearate–sesame oil-based organogels were prepared and characterized thoroughly by investigating various molecular, mechanical, and thermal properties. The micrographs of the organogels showed the presence of needle-shaped crystal structures of sorbitan monostearate. One of ordinary skill in the art would have been motivated to utilize sorbitan monostearate and lineolic acicd based organogels because Singh et al. teach that this organogels were stable, smooth, and biocompatible. They were amorphous in nature and showed a non-Newtonian shear thinning flow behavior. The stability (long-term and thermal) and the mechanical properties (viscosity and firmness) increased with the increase in the organogelator (sorbitan monostearate) concentration. The metronidazole-loaded organogels showed diffusion-mediated release of drug from the organogel matrix. The antimicrobial assay showed a good inhibitory action of the drug-loaded organogels against E. coli. The critical gelator concentration of sorbitan monostearate was 15% w/w, which was much lower as compared to the reported literatures. The developed organogels showed a controlled release of metronidazole (46%–64% w/w) compared to the previously reported sorbitan monostearate-based organogels. Hence, the developed organogels can be considered as probable matrices for a controlled release of the antimicrobials for topical application (see conclusion). One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Balata et al. and Singh et al. because both references teach organogels made from oils and fatty acid alkanoates. In the case where the prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are teach in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Balata et al. by forming an organogel drug depot that is injecatable because Sahoo et al. teach an organogel, a viscoelastic system, can be regarded as a semi-solid preparation which has an immobilized external apolar phase. The apolar phase is immobilized within spaces of the three-dimensional network structure formed due to the physical interactions amongst the self-assembling structures of compounds regarded as gelators. In general, organogels are thermodynamically stable in nature and have been explored as matrices for the delivery of bioactive agents. In the current paper, attempts have been made to understand the properties of organogels, various types of organogelators and some applications of the organogels in controlled delivery (see abstract). In general, sorbitan monostearate organogels have a very short half-life at the injection site. This may be attributed to the diffusion of water molecules within the gelled structure, which results in the subsequent disruption of the networked structure due to the emulsification of the gel surface. One of ordinary skill in the art would have been motivated to do so because Sahoo et al. teach that the development of a sorbitan-monostearate-based organogel which has shown sustained delivery of a model antigen and radiolabelled bovine serum albumin after intra-muscular administration of the same in mice. The results indicated the probable use of the formulation as depot (see page 104). With regard to the limitations of instant claims 2-4 one of ordinary skill in the art would want to utilize the drug containing organogel depot as quickly as possible because Sahoo et al. teach that in general, sorbitan monostearate organogels have a very short half-life at the injection site (see page 104). One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Balata et al. and Sahoo et al. because both references teach organogels made from oils and fatty acid alkanoates.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Balata et al. by applying the antimicrobial agents listed in claims 22-23 containing organogels to open wound because Baker et al. teach Compositions and methods, including novel homogeneous microparticulate suspensions, are described for treating natural surfaces that contain bacterial biofilm, including unexpected synergy or enhancing effects between bismuth-thiol (BT) compounds and certain antibiotics, to provide formulations including antiseptic formulations (see abstract). In another embodiment of the present invention there is provided an antiseptic composition for treating a natural surface that contains bacterial biofilm, comprising at least one of (1) a composition that comprises (a) at least one BT composition that comprises a plurality of solid microparticles that exhibit a unimodal size distribution when the composition is analyzed on a particle size analyzer and that comprise a bismuth-thiol (BT) compound which comprises bismuth or a bismuth salt vancomycin, naficilin, gentamicin, ampicillin, chloramphenicol, doxycycline, tobramycin, clindamicin, gatifloxacin, cefazolin and an aminoglycoside antibiotic, and (3) the composition of (2) wherein the aminoglycoside antibiotic is selected from amikacin, arbekacin, gentamicin, kanamycin, neomycin, netilmicin, paromomycin, rhodostreptomycin, streptomycin, tobramycin and apramycin (paragraph 37). A microparticulate BT compound may also be used for preventing or treating caries and/or inflammation (i.e., reducing the likelihood of occurrence or recurrence of caries and/or inflammation, respectively) by administering the microparticulate BT compound to the surface of the teeth. A composition comprising a microparticulate BT compound may be a mucoadhesive composition that is applied to the surface of a tooth and/or gum or oral mucous membrane may be in any form that adheres to some extent to a surface or that delivers a pharmaceutically effective amount of the active ingredient(s) to the desired surface. A microparticulate BT compound can also be formulated to release slowly from the composition applied to the tooth. For example, the composition may be a gel (e.g., a hydrogel, thiomer, aerogel, or organogel) or liquid. An organogel may comprise an organic solvent, lipoic acid, vegetable oil, or mineral oil. Such gel or liquid coating formulations may be applied interior or exterior to an amalgam or composite or other restorative composition. A slow-release composition may deliver a pharmaceutically effective amount of microparticulate BT compound for 1, 2, 3, 4, 5, 6, or 7 (a week) days or for 2, 3, 4, 5, 6, 7 weeks, or 1, 2, 3, 4, 5, or 6 months. Such compositions can be prepared by a person skilled in the art using any number of methods known in the art (paragraph 132). The presently disclosed invention embodiments relate to compositions and methods for the treatment of microbial infections. In particular, the present embodiments relate to improved treatments for managing bacterial infections in epithelial tissues, including in wounds such as chronic wounds and acute wounds, and in clinical, personal healthcare, and other contexts, including treatment of bacterial biofilms and other conditions (paragraph 3). According to certain contemplated embodiments topical administration may comprise direct application into an open wound. For instance, an open fracture or other open wound may include a break in the skin that may expose additional underlying tissues to the external environment in a manner that renders them susceptible to microbial infection. Such a situation is not uncommon in certain types of acute traumatic military wounds, including, for example, Type III (severe) open fractures. One of ordinary skill in the art would have been motivated to include the antibiotics in organogels and deliver them direct to the wound site because Baker et al. teach that topical administration may be by direct contact of the herein described BT composition with such damaged skin and/or another epithelial surface and/or with other tissues, such as, for instance, connective tissues including muscle, ligaments, tendons, bones, circulatory tissues such as blood vessels, associated nerve tissues, and any other organs that may be exposed in such open wounds. 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Balata et al. by incorporating local anesthetic as the active agent in the organogel because McCartt et al. teach a method for anesthetizing skin prior to a dermatologic laser procedure, the method comprising applying to the skin of a patient a composition comprising at least one anesthetic agent admixed in a lecithin organogel base (see claim 1). The invention also provides a composition for topical anesthesia prior to laser application to the skin of a human subject, the composition comprising about 15 to about 25 percent (w/w) benzocaine, about 5 to about 15 percent (w/w) lidocaine, and about 1 to about 10 percent (w/w) tetracaine in a lecithin organogel base. The lecithin organogel may be a pluronic lecithin organogel. In one embodiment, the composition comprises about 20 percent (w/w) benzocaine, about 10 percent (w/w) lidocaine, and about 4 percent (w/w) tetracaine in about 66 percent lecithin organogel (see paragraph 9). One hundred grams of a 20% benzocaine, 10% lidocaine, 4% tetracaine topical analgesic composition were prepared by admixing twenty grams of 20% benzocaine, 10 grams of 10% lidocaine, and 4 grams of 4% tetracaine. Butylated hydroxytoluene NF (BHT) (0.1 gram of 0.1%) was triturated in a glass mortar and pestle to reduce particle size. Polysorbate 80 was added to wet the BHT. Pluronic lecithin organogel was added as a lipoderm base to the benzocaine, lidocaine, tetracaine mixture with trituration, then 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIGABU KASSA/
Primary Examiner, Art Unit 1619